From a judgment of conviction for manslaughter in the first degree, defendant appealed. The jury fixed his punishment at 10 years' imprisonment in the penitentiary, and sentence was entered accordingly.
State's demurrer to appellant's plea in abatement was properly sustained. Reeves v. State, 17 Ala. App. 684,88 So. 197; Garner v. State, 206 Ala. 56, 89 So. 69. There was no merit in the motion to quash the venire; it was therefore properly overruled. Sections 8630, 8637, Code 1923.
The question of a continuance of a trial on the grounds of absent witness is a matter within the discretion of the trial court. In declining to grant the motion of defendant in this case for a continuance no abuse of the discretionary powers of the court appears. The only ruling of the court invoked upon the admission of evidence was without error.
The court's oral charge was able, full, and fair, and, when taken as a whole, was not subject to the exceptions reserved. There is no merit in the exceptions noted. In addition to the complete and comprehensive oral charge, the court gave, at the instance of defendant, about twenty-five special written charges. These charges, coupled with the oral charge, fully covered such of the refused charges as stated correct propositions of law. By the oral and given charges every phase of the law governing all the issues involved upon this trial were correctly stated.
The facts adduced upon the trial presented a question for the jury. We discover no error in the refusal to grant the motion for a new trial.
The record appears regular. Let the judgment appealed from stand affirmed.
Affirmed.